 PRESTON FEED CORPORATION629Preston Feed CorporationandInternational Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpers of America,Teamsters, Chauffeurs,Warehousemen&Helpers Local UnionNo. 789.Case No. 6-CA-2212.November 22, 1961DECISION AND ORDEROn August 10, 1961, Trial Examiner Louis Libbin issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and is engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a brief in support thereof,' and the GeneralCounsel filed -a brief in support of the Intermediate Report andRecommended Order.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Leedom, Fanning, and Brown].The Board has reviewed the Trial Examiner's rulings and finds noprejudicial error.The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the exceptions and briefs, andthe entire record in this case, and hereby adopts the findings, conclu-sions, and the recommendations of the Trial Examiner.ORDERThe Board adopts the Recommendations of the Trial Examinerwith the modification that provision 2(h) read: "Notify the RegionalDirector for the Sixth Region, in writing, within 10 days from thedate of this Order, what steps the Respondent has taken to complyherewith." 21We hereby deny as being without merit Respondent'smotion to strike portions of theGeneral Counsel's brief2 In the notice attached to the Intermediate Report as the Appendix,the words "ADecision and Order"are hereby substituted for the words "The Recommendations of aTrial Examiner."In the event that this Order is enforced by a decree of a United StatesCourt of Appeals,there shall be substituted for the words"Pursuant to a Decision andOrder" the words"Pursuant to a Decree of the United States Court of Appeals,Enforcingan Order."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon chargesfiled by InternationalBrotherhoodof Teamsters,Chauffeurs, Ware-housemen&Helpersof America,Teamsters,Chauffeurs,Warehousemen&HelpersLocal Union No. 789,herein calledthe Union,the General Counsel of the NationalLabor RelationsBoard,by the Regional Director for the Sixth Region(Pittsburgh,Pennsylvania), issued his complaint,dated May 4, 1961,against PrestonFeed Cor-134 NLRB No. 67. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDporation, herein called the Respondent.With respect to the unfair labor practices,the complaintalleges, in substance, that Respondent (1) discharged employee DonaldMatthews because of his union membership and activities; (2) discontinued itstrucking operations because of union activities and to discourage union membership;(3) engaged in conduct which constituted a refusal to bargain with the Union whichhad been designated as the bargaining agent by a majority of the employees in aspecified appropriate unit; (4) refused to reinstate striking employees upon theirunconditional application, the strike having been caused and prolonged by Re-spondents' unfair labor practices; (5) engaged in specified acts of interference,restraint, and coercion; and (6) has thereby violated Section 8(a)(1), (3), and(5) and Section 2(6) and (7) of the National Labor Relations Act, as amended.In its duly filed answer, the Respondent denies the unfair labor practice allegationsand affirmatively alleges, in substance, that: (1) Matthews was terminated and thetrucking operations discontinued for economic reasons; (2) it doubted the Unionrepresented a majority of its employeesin anappropriate unit; and (3) it made un-conditional offers of reinstatement to Matthews and the strikers, which offers wererefused.Pursuant to due notice, a hearing was held before me at Morgantown, West Vir-ginia, on June 13 and 14, 1961.All parties appeared and were represented at thehearing and were afforded full opportunity to be heard, to examine and cross-examinewitnesses, to present oral argument, and to file briefs.On July 17, 1961, the Re-spondent and the General Counsel filed briefs which I have fully considered.Upon the entire record in the case,' and from my observations of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent, a West Virginia corporation, operates a rendering plant at Reedsville,West Virginia, where it is engaged in the processing of animal offal 2 into a com-ponent for poultry and animal feed.During the 12 months preceding March 1, 1961,the value of goods sold and shipped by Respondents to points outside the State ofWest Virginia was in excess of $50,000.Upon the above admitted facts, I find, as Respondent admits in its answer, thatRespondent is engaged in commerce within the meaning of the Act.II.THELABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find that International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Helpers of America, Teamsters,Chauffeurs, Warehousemen & Helpers Local Union No. 789, is a labor organizationwithinthe meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Introduction; the issuesRespondent operates a rendering plant at Reedsville, West Virginia, where offalisprocessed into feather meal, byproduct meal, and a tallow or grease.Duringthe period herein material, the plant operated on 3 shifts with a total of about 11employees, exclusive of supervisors, consisting of 8 laborers who worked in theplant and 3 truckdrivers who hauled the offal from 3 plants in Pennsylvania and 1plant at Oakland, Maryland, to Respondent's rendering plant.Respondent's ad-mitted supervisory hierarchy insofar as herein material are as follows: J. W. Ruby,president;A. D. Summers, vice president; Frank O'Malley, director of industrialrelations;Kenneth Parks, plant manager of the rendering plant; and Paul Zinn,' On July 17, 1961, Respondent filed a motion to substitute corrected exhibit and tocorrect transcript in 13 specified respectsThereafter, the General Counsel filed amemorandum in which he opposed the Respondent's motion to substitute a corrected ex-hibit,and stated that he had no objection to Respondent's proposed correction of thetranscript with the exception of proposed correction 9.Upon consideration of the fore-going, I hereby grant Respondent's motion in all respects with the exception of proposedcorrection 9Respondent'smotion will be Included in the official exhibit folder asRespondent's Exhibit No 138 Offal consists of the entrails, head, feet, blood, and whatever is left after the animalis cleaned. PRESTON FEED CORPORATION631foreman of the second shift.O'Malley reported directly to President Ruby who wasO'Malley's immediate superior.Aboutthemiddle of February 1961,Donald Matthews,one of Respondent'struckdrivers,initiated efforts to organize Respondent's employees at the renderingplant andby February25 union authorization cards had been signed by a majorityof these employees.On Friday, March 3,Union Business Agent Clemens mailed aletter to President Ruby, claiming majority representation and requesting recog-nition.Thisletterwas delivered by registered mail on Saturday,March 4.Thatafternoon,Matthews was informed thathis services were no longer needed.OnMonday, March 6, Respondent discontinued its trucking operations.Thatafternoonthe employees went on strike and began picketing the plant.The Respondent hasrefused to recognize and deal with the Union.The principal issues litigated in this proceeding are (1)whether the employmenttermination of Matthews and the discontinuance of the trucking operations werediscriminatory within the meaning of Section 8(a)(3) of theAct; (2)whetherRespondent's conduct constituted a refusal to bargain within the meaning of Section8(a)(5) ofthe Act; (3)whether the refusal to reinstate the strikers constituteddiscriminationwith respect to their hire and tenure of employment within themeaning of Section 8(a)(3) ofthe Act;and (4)whether Respondent's admittedsupervisors engaged in specified acts of interference,restraint,and coercion withinthe meaning of Section 8(a)( I) of the Act.B. Sequence of events 31.Matthews' employment as a truckdriverDonald Matthews was employed by Respondent as a truckdriver on December 19,1960, at $1.25 per hour.After about 6 weeks,,his pay was raised to $1.35 per hourand would have been increased to the maximum of $1.50 per hour if his employmenthad continued for a short period after his termination.His duties were to drive atractor-trailer truck from Respondent's rendering plant in Reedsville, West Virginia,to processing plants where the truck would be loaded with chicken and animal offalsand then to drive it back to the rendering plant.His normal run was to Pennsyl-vania.He would report to work at the rendering plant about 10 a.m., and wouldfirst load the truck with empty barrels.About 11 a.m. he would be ready to starton his Pennsylvania run where he had three stops to make and would return toReedsville normally about 11 p.m.The trailer would then be unloaded by thelaborers.Matthews was regarded by management as a satisfactory employee; he had neverhad any traffic violations or motor vehicle accidents or any trouble with absences.He had built a small electric hoist which made it easier for the driver to double-deckthe barrels.Manager Parks complimented him on this arrangement and indicatedthat it was helpful.During January and February 1961, Matthews complained toIndustrial Relations Director O'Malley about not getting sufficient hours of workper week, and inquired about the possibility of a transfer to another trucking job.He also had frequent discussions with Manager Parks and expressed the view thatthe drivers should be given more work by being assigned the hauling of Respondent'sfinished product.2.February 1961-employee self-organization and Matthews' role thereinAbout the middle of February, Mathews went to see Union Business Agent'Clemens and discussed the possibilities of organizing Respondent's rendering plant.Clemens explained what had to be done and gave Matthews a number of unionauthorization and membership application cards.Matthews signed his authori-zation card on February 23, and successfully solicited the signatures of CurtisWhite, a fellow truckdriver, and Keith McKinney, a laborer.Foreman Zinnhad previously relayed Matthews' inquiry as to whether McKinney was interestedin helping Matthews get signatures.McKinney agreed to help Matthews solicitthe signatures of the other laborers and was given some authorization cardsby Matthews for that purpose.By February 25, McKinney had succeeded in ob-taining the signatures of six other laborers to the union authorization cards, whichhe then turned over to Matthews.The only two employees who had not signedsUnless otherwise indicated, the factual findings in this section are based on credibleevidence which is either admitted or undenied. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDcards by that time were Loren White, the third truckdriver, and Bohan, a laborer,who had a finger amputated as a result of an accident that day at the plant.3.Sunday, February 26-Matthews' conversation with Foreman ZinnDuring a visit by Foreman Zinn to Matthews' home on Sunday, February 26,Matthews discussed with Zinn the changes that should be made in the plant and withthe trucking operations in the event the Union became the bargaining agent.Theytalked about whether working foremen should do any manual work, about thepossibility of having all of Respondent's trucking handled by Respondent's truck-drivers,4 about improving the plant working conditions and about the wage increasesto be requested.Matthews told Zinn that he had in his possession all the signedunion cards and was going to turn them in .54.Sunday and Monday, February 26 and 27-accident of Curtis WhiteOn Sunday night, February 26, Curtis White, employed by Respondent as atruckdriver for over a year, was in an accident while riding as a passenger in aprivate automobile.The next morning, Monday, February 27, Curtis White tele-phoned Manager Parks and reported that he had been in an automobile accident,had one eye bandaged, and did not know how long he would be unable to work.5.Thursday,March 2-Foreman Zinn's instructions to MatthewsDuring the week of February 27, Matthews and Loren White, Respondent's tworemaining truckdrivers, performed all the truckdriving required that week.Eachday they alternated between the Pennsylvania and Oakland, Maryland, runs.Mat-thews' last day of work that week was on Thursday, March 2, because by that timehe had already accumulated substantially 40 hours for the week whereas LorenWhite had only 29 hours.6Manager Parks had instructed Foreman Zinn to inform Matthews that he was toreport Monday morning to make his Pennsylvania run. Zinn relayed these instruc-tions to Matthews that Thursday.?6.Events of Friday, March 3a.Conversation betweenMatthews and ParksAs Friday, March 3, was a payday, Matthews went to the plant that morning topick up his check.On that occasion, he had a lengthy conversation with ManagerParks in front of the plant.Matthews talked about the Respondent enabling itstruckdrivers to get in their full time and about Respondent making different trucking*At that time, Respondent's finished products were hauled by drivers employed bySterling Faucet Company which, together with Respondent, formed part of the SterlingEnterprises over which Ruby was president and O'Malley was industrial relations director'Foreman Zinn testified that during the week of February 27, Manager Parks askedhim at various times if he knew anything about the Union, if he knew how many menhad signed up, and if he himself had signed a union cardZinn further testified that onsuch occasions Parks told him, in substance, that Matthews was the chief organizer try-. ing to get the Union in there ; that if Matthews got the Union in, they would close thedoors ; and that if they would get rid of Matthews, their troubles with the Union wouldbe overParks admitted that during that week he had heard a rumor about union activityin the plant, that he had asked Foremen Zinn and Greaser if they had heard anythingabout it, and that they both replied they had heard nothingParks denied having madeany of the other queries or statements attributed to him by Zinn.At the time of histestimony in this proceeding, Zinn had signed a union card and had joined the strikers,having quit Respondent's employ in June. Zion's testimony was contradicted in materialrespects by Respondent's counsel and by Matthews and McKinney, witnesses for theGeneral CounselUnder all the circumstances, I credit Park's denials and find that he did not make thequeries or statements attributed to him by Zinn I further find that, although Zinn wasaware of the union activities, as found in the text, he did not disclose them to Parks.In view of the credibility findings herein made, I will henceforth credit Zinn only when,his testimony is uncontradicted or corroborated by other credible testimony9white therefore also worked on Friday and Saturday'The findings in this paragraph are based on Zinn's credited and uncontradicted testi-monyParks did not deny having given such instructions to Zinn PRESTON FEED CORPORATION633.arrangements so as to have its own drivers perform the long hauls of finished prod-ucts out of the rendering plant which at that time were being made by the driversof Sterling Faucet Company;mentioned the need for improving some of the plant.conditions;and suggested better ways for the handling of the containers and thatanother hoist should be put in the back of the trucks to facilitate the lifting of the-waste barrels off the ground.Parks replied that he agreed with Matthews' sug-gestions for improvements,but stated that the Company would not allow it becauseitwould cost too much.At the end of the conversation,Parks told Matthews that he was to go on hisregular run to Pennsylvania on the following Monday, March 6.8b.Union mails letter to Respondent's presidentThat evening,theUnion mailed a registered letter,signed by Business AgentClemens, to John W.Ruby, c/o Sterling Faucet Company,Morgantown,WestVirginia.This letter, dated March 3, 1961, and addressed to John W. Ruby, who-was the president of Respondent and of all the companies which together made upthe Sterling Enterprises,stated that the employees of Respondent had selected theUnion as their bargaining representative for the purpose of negotiating a collective-bargaining agreement,requested recognition of the Union as such bargaining repre-sentative,and advised that the Board had been petitioned on the same forcertification as such representative.7.Saturday,March 4-union letter delivered and discharge of MatthewsThe registered return receipt of the Union's letter to President Ruby shows that-the letter was delivered on Saturday,March 4.Moreover,in view of the timestamped thereon by the Morgantown post office in mailing it back to Clemens, I findthat it was delivered that morning.About 2:30 on Saturday afternoon,Matthews was informed by his mother thatO'Malley had telephoned to speak to him.Matthews promptly telephoned O'Mal-ley,9who advised Matthews that Parks was making different arrangements for thehauling, that Matthews'services were no longer required,and that there was nothingelse available for him.Matthews then telephoned the union hall and, in Clemens'absence, informed thesecretary that he had been discharged.He was advised that she would have Clemenscontact him.8.Sunday,March 5-employees vote to strikeClemens telephoned Matthews on Sunday morning and arrangements were made-tohold a union meeting that evening at Matthews'garage.Matthews, CurtisWhite, and six of the laborers attended the meeting.Clemens informed the menthatMatthews had been dismissed and a strike vote was taken.The men voted-unanimously to strike.9.Events of Monday,March 6a.Respondent's hauling is performed by Sterling Processing Companyat Oakland,MarylandLoren White had worked on Saturday,March 4.Pursuant to prior instructions,he reported to the plant shortly before 11 o'clock on Monday morning and was toldby Parks to get the truck ready for the Pennsylvania run.White thereupon drove-the truck to the service station,about a quarter of a mile away, from whence hewas to leave on his run.While he was there, a message was received by White thathis run had been canceled and that he should report back to the plant.When hereturned to the plant, Parks only told White that "there had been some trouble" andthat they would call him"when things were straightened out."White thereuponwent home,which was about 25 miles away.io8The findings with respect to the conversation which Matthews had with Parks onFriday, March 3,are based on the credited and undisputed testimony of MatthewsParksadmitted that he saw Matthews at the plant that day,that he gave Matthews his pay-check, and that he did not "recall any particular discussion"with Matthews,although itwould not have been unusual if they had a discussionHe did not deny telling Matthewsthat morning to report for his regular run to Pennsylvania on Monday morning, March 6.9 O'Malley admitted that Matthews'telephone call was made shortly after O'Malley hadtelephoned and left a message for Matthews to call.10The findings in this paragraph are based on the credited testimony of Loren White.Parks testified that on Monday morning he had called White to come in to make this 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrom that time on, the hauling of the offal to Respondent's rendering plant wasperformed by the drivers of Sterling Processing Company 11 out of Oakland, Mary-land, which shortly thereafter leased the equipment used by Respondent.b.Clemens' conversation with O'MalleyOn Monday morning, Clemens went to see President Ruby at his office in Reeds-ville.When he explained his business to the receptionist, she told him that O'Malleyhandles these matters and that he was at Manheim, West Virginia, where Respondenthas another plant.Clemens thereupon drove to Manheim and met O'Malley on theporch of the office building shortly before noon.Clemens introduced himself as thebusiness agent of the Union, referred to the letter he had mailed to President Rubyon March 3, and stated that the Union had been requested to represent the employeesof Respondent in Reedsville for collective bargaining.O'Malley asked what em-ployees the Union claimed to represent.Clemens replied that they claimed thetruckdrivers, the laborers in the plant, and the working foreman at Reedsville, butthat he would not insist upon the foreman being in the unit.O'Malley made noclaim that Respondent no longer had any truckdrivers or that Respondent's haulingoperations had been transferred to another company.Clemens also told O'Malleythat because he had fired Matthews, the man who had done most of the organizing,the men would stay out on strike unless he agreed to reinstate Matthews and toguarantee to maintain the jobs and the labor force without change "until we couldhave some kind of election."O'Malley did not deny having had any knowledge ofMatthews'unionactivities.Clemens further stated that he would agree to anymethod which would give the Union an opportunity to prove its representation andexplained that this could be accomplished by agreeing to a consent election, or bychecking the union authorization and application cards which had been submittedto the Board's Regional Office in Pittsburgh, together with a petition for an election,or, by having some impartial person, such as a minister, conduct an election in theplant.O'Malley replied that it would take time for him to give an answer, that hewould have to get in touch with his superiors, and that he would inform Clemensas soon as he could.'2c.Clemens reports to employees and picket line is establishedClemens, accompanied by Matthews, returned to Reedsville between 1:30 and2:30 p.m. and met with the employees at the service station.He informed them ofhis conversation with O'Malley.The men informed Clemens that after one ofRespondent's drivers had gassed up his truck, referring to Loren White, he wasrecalled and that a driver from the Oakland, Maryland, processing plant came thereto take his truck. - Thinking that the Company was trying to eliminate the drivers,the men decided to set up a picket line at once.Shortly before the commencement of the second shift at 3 p.m., themen set upa picket line at the Fairfax Road entrance to the plant, which was about a quarter ofa mile upthe road from the picket line.The picket signs read, "On strike, TeamstersLocal 789."The second shift was unable to begin operations on schedule, as all thelaborers were on strike.run, that he had called the service station tohave White returnto the plant,and that hethen informedWhite thatthe system had been changed,that SterlingProcessing ofOakland, Maryland,was going to do the hauling from then on, that there had been a mixupin scheduling at Oakland,and that Oakland had called to say that they were sendingtheir driver on this run.White denied that Parks had so informed him that MondaymorningLoren White had refused to sign a union card when solicitedby Matthews thepreceding Friday, was not interested in the Union,crossed the picket line to work as alaborer in the rendering plant for a short period during the strike, and left the Respond-ent's employ of his own accord and on good termsHe testified that lie would not haveappeared as a witness if he had not been subpenaed and was clearly a neutral and dis-interested witness in this controversy.He testified in a candid and forthright mannerand made a very favorable impression upon me as a credible witness.Under all thecircumstances,I do not credit Parks' contrary testimony.n This is a poultry processing plant at Oakland,Maryland,which is part of the SterlingEnterprises over which Ruby is president,Summers is vice president, and O'Malley isdirector of industrial relations.12The findings in this paragraph are based on the mutually consistent testimony ofClemens and O'Malley.O'Malley testified that he did "not remember"whether Clemensmentioned Matthews in this conversation. PRESTON FEED CORPORATION635d.O'Malley talks to Clemens at picket lineBetween 3 and 4 p.m., O'Malley drove up to the picket line.While sitting in hiscar, O'Malley asked Clemens what was going on. Clemens replied that the membershad to strike in self-protection but that if the Company would maintain conditionsas they were and put Matthews back to work until "we have an opportunity to provethat we represent the people" the men would go back to work. O'Malley replied thatthe establishment of a picket line was putting him in an impossible position to get areceptive attitude for Clemens' request.13e.Taking of pictures that eveningThat evening, President Ruby, Vice President Summers, O'Malley, and othersdrove up to the picket line.Although the cars of the strikers were not blocking theroad, Respondent's officials required the men to move their cars. Several picturesof the strikers on the picket line were also taken by Vice President Summers.1410. Statements to employees during the strikeReplacements began to be hired by Respondent on March 7; the plant soon resumedfull operations and continued to do so throughout the strike, which was still in progressat the time of the hearing in this proceeding.Charles Knotts was hired on March 8 as a laborer on the day shift, under thesupervision of Manager Parks, and worked for about 3 weeks.During his employ-ment interview, Parks asked what he thought of the Union.Knotts replied that hebelieved there would be better working conditions with a union.Knotts was theninterviewed by O'Malley.When Knotts asked how Matthews happened to be fired,O'Malley replied that it was because they found out he belonged to the Union.Duringthe time of his employment, he also asked Parks the same question and was giventhe same answer. Parks also told Knotts that the Teamsters were a "bunch of rack-eteers, they drove big cars, and bought million dollar homes off of the members."During the first week of his employment, Knotts asked Parks about the possibility ofgetting a different kind of job. Parks replied that if the Union did not get in, Knottsstood a "pretty good chance" of getting one of the truckdriving jobs, that they weregoing to take on new drivers if the Union did not get in.Knotts had stated on hisapplication that he had truckdriving experience.On another occasion during hisemployment, Knotts asked Parks how he should vote if the union matter came to avote, or whether it mattered how he voted.Parks replied that it does make adifference and that Knotts was supposed to vote against the Union.15Bohan had been employed by Respondent since March 1960, but had not workedsince February 25, 1961, when he lost a finger in a plant accident.During the first13The findings in this paragraph are based on the mutually consistent testimony ofClemens,Matthews, and O'Malley.With respect to the last statement of O'Malley,Clemens merely testified that "I don't recall him saying that."Matthews admitted thathe did not hear the entire conversation between O'Malley and Clemens34The findings in this paragraph are based on the credited and uncontradicted testi-mony of Matthews and McKinney. Summers did not deny having taken such picturesss The findings in this paragraph are based on the credited testimony of Knotts, whowas testifying under subpenaO'Malley did not deny having made the statement as tothe reason for Matthews' discharge, set forth in the textParks denied telling anyonethat Matthews had been discharged for union activity.He further testified that he neterhad any conversation with replacements about union activities and that, on those occa-sions when he was asked what would happen about the strike, he replied that if the Unionwas voted in the strikers would probably come back to work.He did not deny havingmade the above-stated disparaging remarks about the Teamsters, nor did he deny havingtold Knotts that they were going to hire new drivers if the Union did not come in andthat Knotts stood a pretty good chance of getting one of the truckdriving jobs.I have previously found Parks not to be a credible witness in certain respects.Knottsnever joined the Union,never signed a union card,and crossed the picket line.Hetestified under subpena in a positive and sincere manner.He readily admitted havingpleaded guilty to a misdemeanor and having served some time in the penitentiary for thisoffense.His concealment of this offense in answer to a question on Respondent's employ-ment application,while not condoned,is understandable and does not in itself require thathe be discreditedGiving due consideration to all the foregoing,I am convinced andfind,particularly in view of O'Malley's failure to deny the statement attributed to himand Parks' failure to deny some of the statements attributed to him, that Knotts is acredible witness. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDweek of the strike, Manager Parks telephonedBohanat his home, asked how he wasgetting alongand when he would be able to get back to work, told him there was apicket line at the plant, and also inquired if he had signed with the Union. In re-sponseto Bohan's query as to what union Parks had reference, Parks replied, "TheTeamsters."Bohan then stated that he had not signed. Bohan then asked Parkswho was working. Parks mentioned somenames,including Donald Matthews, andthen laughed and stated that Matthews' name was "outlawed" there.He also statedthat he believed Matthews was the cause of the strike.About a week later, Bohancrossed the picket line and returned to work for a very short period.At that timeBohan asked Parks what would happen if the Unioncame in.Parks replied, that hedid not believe it would get in because these people "knew they would be out of ajob." 16During the first week of the strike, Parks telephoned Loren White and inquiredwhether he would like to work as a laborer in the plant "until the situation was over."Parks told White that they had transferred the truck hauling "for the time being"and that they would be back on the road "after a while." After first expressing somedoubt as to whether he would like working in the plant, White agreed to try it.After working about a week, he voluntarily gave notice and quit his job.At thattime Parks told him that he was a good man and that he (Parks) would like to havehim back as a truckdriver.17During the strike, Parks accidentally met Curtis White at the service station.Parks asked White when he would return to work.White replied that he was on sickleave and that he would not return as long as the "strike situation was on" becausehe would not drive for the Company or against the boys. Parks asked White if hewas "part of the situation."White parried the question by replying, "You don'tknow do you?"CurtisWhite also met O'Malley accidentally during the strike at the gas stationand had a conversation about coming back to work.White gave O'Malley the sameanswer he had given Parks.On that occasion O'Malley for the first time informedWhite that Respondent's truck hauling operations had been transferred to Oakland.In response to White's request for a transfer to another part of the organization,O'Malley replied that that was notin hisdepartment.1811.Requests for, and offers of, reinstatement during the strikeBy letter dated April 18, 1961, from Business Agent Clemens to John W. Ruby,president of Respondent, the Union made an unconditional offer of an immediatereturn to work on behalf of eight named strikers and of Matthews. By letter datedApril 24, 1961, President Ruby replied, advising Clemens that the strike was"wholly economic in character," that all strikers had been permanently replaced andno jobs were available for them at that time, that hauling operations had been dis-continued and that "there is not now and will not in the future be any vacancy fortruck drivers," and that these employees would be considered for employment "forsuch jobs as may be available in the future on the same basis as any other applicantfor employment" but "only if they indicate individually their interest in future em-ployment by completing an application at the Company office." The Union repliedby a'letter from Clemens to Ruby, dated April 28, stating that, contrary to Ruby'scontention, the strike was caused "solely by your unfair labor practices, includingyour refusal to recognize" the Union, and reiterating the Union's demand for recog-nitionas the exclusivebargainingrepresentative.By identical letters, dated May 4, 1961, from IndustrialRelationsDirector O'MalleytoMatthews and to each of the strikers listed in the Union's letter of April 18, theRespondent offered each oneimmediate reinstatementto the job held prior to thestrike.By identical letters, dated May 5, Matthews and the other strikers replied thatthey were interestedin returningto work immediately but would not do so "unlessand until" the Union had been recognized as the employees' exclusive collective-bargaining representative, and indicatedtheir intentionto continue on strike forsuch recognition.O'Malley replied within a few days by identicalletters, statingthat Respondent had "attachedno conditionsto its offer of reinstatementand will1eThe findings in this paragraph are based on the credited and undisputed testimonyof Bohan17 The findings in this paragraph are based on the credited and undisputedtestimony ofLoren White.18The findings in the last two paragraphs are based on the credited and uncontradictedtestimonyof Curtis White andadmissions by Parks andO'Malley. PRESTON FEEDCORPORATION637accept none as a condition to your returning to work," and that the "questions ofrepresentation must be determined by the National Labor Relations Board." 19C. Legality of Respondent's conduct in transferring its trucking operations andterminatingMatthews' employmentThe General Counsel contends that the Respondent's transfer of its truckingoperations and the discharge of Matthews were motivated by the Union's letterrequesting recognition and by Matthews' union activities and hence were unlawful.The Respondent contends that (1) Matthews' employment was terminated becauseof the discontinuance of its trucking operations and (2) the discontinuance, andtransfer to Sterling Processing Company, of its trucking operations were for economicreasons.In support of its position, Respondent relies upon the testimony of Plant ManagerParks, Industrial Relations Director O'Malley, Summers, who was vice president incharge of transportation of both Respondent and Sterling Processing Company aswell as of all other companies which together make up the Sterling Enterprises, andEarlWise, manager of Sterling Processing Company.The composite testimony ofthesewitnesses is, insubstance, as follows: The rendering plant had been operating ata loss during the year 1960 and it was felt that this was due to the trucking operationswhich involved abnormal turnover of drivers and excessive safety and maintenancecosts.As a result of discussions to find a possible solution, O'Malley recommendedin January 1961 that Respondent's trucking operations be discontinued and takenover by Sterling Processing Company, which is controlled and operated by the sametop management. Summers and Wise agreed with this recommendation. Shortlyafter February 15, Summers inquired of O'Malley as to how soon the Respondent'shauling operations could be taken over by Sterling Processing.O'Malley repliedthat "we would not replace any of our present three drivers" but in view of pastexperience they would soon be able to transfer the operation gradually by relying onnormal attrition to take care of it. Summers did not dissent from this recommenda-tion.On Monday, February 27, O'Malley was informed by Parks that Curtis Whitehad been in an automobile accident and would not be available for some time.O'Malley that day contacted Summers and they mutually agreed that now was thetime to make the permanent change.Thatsameday Summers informed Wise ofthe situation and wanted to know if he could take over the hauling operations im-mediately.Wise replied that he possibly could but would prefer to wait until thefollowingMonday, March 6, because the drivers had already been scheduled forthat week.Summers agreed to have the transfer made on the following Monday,informed O'Malley to that effect, and advised that Respondent should handle thehauling for the rest of that week with two drivers.O'Malley informed Parks thatthe hauling should be handled for the rest of the week with the two remaining driversand that it would be permanently transferred to Sterling Processing.O'Malley wasin Oakland on Friday, March 3, at which time Wise confirmed that he would be ableto take over the hauling on Monday, March 6.About noon, Saturday, March 4,O'Malley notified Parks that Sterling Processing was going to take over all the haul-ing beginning Monday and that he should inform the drivers of the change in opera-tions.Parks agreed to notify Loren White and O'Malley agreed to notify Matthews.Parks and Summers testified that they had no knowledge of any union activities atRespondent's plant before the strike of March 6; O'Malley testified that he had noknowledge of the Union's recognition letter or of any union activities before hismeeting with Clemens on Monday morning, March 6.After careful consideration of Respondent's contentions and the foregoing testi-mony, which consists primarily of self-serving declarations, I am unable to acceptthe contentions or to credit the testimony relating to the circumstances surroundingthe transfer and discharge of Matthews or Respondent's true motivation for its con-duct.A consideration of the entire record as a whole leads me to conclude thatRespondent's conduct with respect to the transfer of its trucking operations and thetermination of Matthews' employment was discriminatorily motivated.Foremostamong the factors which lead me to this conclusion are the following:1.The timing of the transfer of the operations and the precipitous method bywhich it was effected:Although Respondent'switnessesallegedly were aware as earlyas February 27 or 28 that the transfer of the trucking operations to Sterling Processingwas to become effective on Monday, March 6,it, isadmitted that no notice or inkling'The Union'srepresentation petition, which had been mailed to theBoard's RegionalOfce,'was subsequentlywithdrawn by the Union with the consent of the Regional Director, 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDof any kind that such action was even being contemplated was given to any of Re-spondent'semployees until Matthews was informed of his termination on Saturdayafternoon,March 4. Parks' entire conduct was hardly consistent with such an allegedarrangement.Matthews had made the last run for that week on Thursday, March 2,by which time he had already accumulated substantially 40 hours and therefore wasnot scheduled to work on Friday and Saturday. Pursuant to Parks' instructions toForeman Zinn, the latter informed Matthews on Thursday to report Monday morningfor the Pennsylvania run, as previously found.Also, as previously found, on Fridaymorningwhen Matthews was at the plant to get his paycheck and engaged in alengthy conversation with Parks, the latter told Matthews that he was to take hisregular run to Pennsylvaniaon the following Monday, March 6, giving himno inklingof any decision to transfer the work to Sterling Processing. Indeed, Parks admittedthat when he came to work on Monday morning, March 6, he followedhis normalpractice of telephoning to the Pennsylvania and Oakland plants to find out what daysthey would be working that weekso asto enable him to schedule the drivers accord-ingly.If in factarrangementshad previously been made for Sterling Processingto begin the hauling operations that morning, there would have been no need forParks to make these calls to Pennsylvania and Oakland.Moreover, when LorenWhite reported that Monday morning, pursuant to prior instructions, Parks admit-tedly told him to prepare his truck for the Pennsylvania run without at that timegivinghim any inclination about a decision to transfer the trucking operations.AndwhileWhite was at the service station getting gas for the truck, he was suddenlyrecalled and told by Parks that his run was canceled because of "some trouble" andthat he would be called "when things were straightened out."A driver from SterlingProcessing then took over.Parks' testimony that he had White prepare to make the run to Pennsylvania thatmorning becauseOakland had telephoned to report a mixup in drivers' schedules andto request him to make that run, does not bear scrutiny and is not credited.Ondirect examination, Parks testified that he was the one who called Oakland and thathis purposein callingwas to find out what days they were working, informationwhich was no longer necessary if Respondent did not have to schedule the driversto pick up Oakland's offal.Manager Wise testified that they had forgotten to notifya driver to make the Monday run to Pennsylvania before he left for the weekendand were at first unable to locate him that Monday morning. This strains credulityto the breaking point if, as Wise testified, he had in fact had a full week's advancenoticeto take over Respondent's hauling operations as of Monday, March 6, hadinstructed his dispatcher to have a driver make the run to Pennsylvania on Monday,and had confirmed the arrangement the preceding Friday.Moreover, if the decision to make the transfer effective as of March 6 had in factbeen made about a week in advance, there would have been no need for O'Malleyto have notified Parks about noon on Saturday that Sterling Processing would takeover .the hauling the following Monday.Finally, O'Malley gave no explanation forsuddenly reversing his previously agreed upon program of not discharging any ofRespondent's drivers but of making a gradual transfer of the operations while wait-ing until all the jobs had been eliminated through normal attrition.2.Transfer not regarded as a fixed and firm arrangement:On Monday morning,March 6, Parks had told Loren White, after his recall from the service station and thecancellation of his run, that "there had been some trouble" and that he would becalled "when things were straightened out."A few days later, Parks did tele-phone Loren White and inquired whether he would like to work as a laborer in theplant"until the situation was over."White agreed to try it out and worked for abouta week. Parks also told White that they had transferred the truck hauling "for thetime being" and that they would be back on the road "after a while."When Whitevoluntarily quit his job in the plant, Parks told him that he was a good man and thatParks would like to have him back as a truckdriver.20During their conversation at Manheim on Monday morning, O'Malley askedClemens what employees he claimed to represent.Clemens listed the truckdriversand laborers at Reedsville.O'Malley made no claim that the truckdriving had beeneliminatedand the operation transferred to another company.Charles Knotts had been hired as a strike replacement on March 8.During thefirstweek of his employment, Knotts asked Parks about the possibilityof getting abetter job.Parks replied that they were going to take on new drivers if the Uniondid not getin andthat Knotts would then have a "pretty good chance"of getting oneof the truckdriving jobs.20 Significantly,Respondent's brief makes no mention of these undenied statements ofParks after White was contacted to work in the plant. PRESTON FEED CORPORATION639During the strike, Parks also asked Curtis White, whom he accidentally met at theservice station, when he would return to work.White replied that he was on sickleave and thatas long asthe "strike situation was on," he would not drive for theCompany.That the transfer of the trucking operations was not regarded by Respondent as afixed and firm arrangement is further shown by Respondent'swillingnessto resumethese operations only 2 months later when O'Malley informed Matthews of Respond-ent's offer of reinstatement to his former truckdriving job. Such resumption did notpose any difficult problems because bothcompaniesare controlled and operated bythe samemanagement.3.Lack of economic necessity for the transfer:Respondent offered no records intoevidence in support of the testimony that its rendering plant operated at a loss during1960, or that, if such loss did occur, it was due to its trucking operations.That Re-spondent's officials felt that there was no urgency abouteffectingthe transfer of itshauling operations but were willing to wait until the driving jobs were eliminatedthrough the normal attrition of Respondent's drivers, tends to rebut this contention.Still stronger evidence refuting this contention appears in Parks' statements to LorenWhite and Knotts, as above set forth, and in Parks' admission of Respondent's will-ingness toresume its trucking operations if Matthews had accepted O'Malley's offer,made on May 4, of reinstatement by Respondent to his former truckdriving job.It is difficult to believe that, if Respondent had incurred losses because of its truckingoperations and had made the transfer to Sterling Processing for the purpose of effect-ing economiesin such operations, it would have been ready and willing to resumethese operations only 2 months later and only about 10 days after President Rubyhad informed the Union that there would not be any future vacancies fortruckdrivers.4.The disparate treatment accorded to Matthews:Matthews was an admittedlysatisfactory driver with a good employment record.He was regardedas a safe,dependable driver and was complimented by Parks for constructing an electric hoistfor loading the trucks more efficiently, a device which Loren White admittedly alsoused.He had seniority over Loren White and would have been raised to the maxi-mum of $1.50 per hour within a short time after his termination.Yet,Matthewswas the only driver whose employment was terminated.As previously found, onSaturday afternoon, March 4, O'Malley informed Matthews that Parks was makingdifferent arrangements for the hauling and that his services were no longer required.No termination notice was ever given to Loren White and Curtis White, the othertwo drivers.Despite the fact that Matthews had not worked on Friday and Saturdaywhereas Loren White had worked those 2 days, the fact that Matthews lived onlyabout 8 or 10 miles from the plant whereas Loren White lived about 25 miles away,and the fact that Matthews had seniority over Loren White and had such a goodemployment record, Parks instructed Loren White, and not Matthews, to make thePennsylvania run on Monday morning, March 6, before it was called off.During thestrike, Parks offered Loren White, who had neither signed a union card nor joinedin the strike or picketing, another job in the plant and later told him that he wouldlike to have him back as a truckdriver. Both Parks and O'Malley inquired of CurtisWhite, who was regarded as being on sick leave, as to when he would return to work.That Parks did not know whether Curtis White was a union supporter or adherent isapparent from his inquiry as to whether White was part of the strike "situation."No such offers, promises, or inquiries were made with respect to Matthews.Of the three drivers, Matthews was the only one who had frequently complainedto O'Malley and Parks about not receiving sufficient hours of work and had also madefrequent suggestions for increasing the hauling operations as well as for improvingworking conditions, none of which were acceptable to Respondent. Matthews thentook the initiative in getting the employees interested in the Union and having a ma-jority sign the union authorization cards.Parks admitted that about a week beforethe strike he had heard rumors about union activity at the plant.The Union's letter,requesting recognition for the purpose of negotiating a collective-bargaining agree-ment,was received Saturday morning, March 4. That afternoon, Matthews was sum-marily notified that his services were no longer needed.The following Mondaymorning when Clemens accused O'Malley of having fired the man who had done mostof the organizing,namingMatthews, O'Malley made no disclaimer of lack of knowl-edge of Matthews' role or activities in this respectDuring the first weer of thestrike both O'Malley and Parks told employee Knotts that Matthews was fi-ed be-causethey found out about his union activity, as previously found.During the sameperiod,also aspreviously found, Parks told employee Bohan that Matthews was nolongerworking because he had been "outlawed," adding that Matthews was believedto be the cause of the strike. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDConcluding FindingsRespondent's whole course of conduct, hereinabove detailed, is more consistentwith, and more reasonably explained by, the following which I find truly reflectswhat actually occurred: Whether or not the transfer of Respondent's trucking oper-ations had been under prior consideration, there was no pressing economic necessityfor effecting such a transfer.As previously found, the Union's letter, advising of itsselection by Respondent's employees as bargaining representative for the purpose ofnegotiating a collective-bargaining agreement and requesting recognition as suchrepresentative, was received on Saturday morning, March 4.O'Malley was informedof the contents of that letter immediately upon its receipt and it was at that point thata decision was made to effect an immediate transfer to Respondent's trucking opera-tions as a maneuver to combat the Union. O'Malley, then, for the first time, com-municated his decision to Parks.According to Parks' own testimony, it was not untilabout noon on that Saturday that O'Malley informed him that all hauling opera-tions would be taken over by Sterling Processing as of the next working day, Mon-day, March 6. Thereafter, hurried arrangements were made with Manager Wise ofSterling Processing to take over the hauling operations the following Monday butnot in sufficient time to enable him to contact a driver to be available for the Mondaymorning run to Pennsylvania before Loren White was required to prepare to make therun himself.Matthews was then treated differently from the other two drivers,and his employment terminated, because his union activities became known.Thealleged economic considerations advanced by Respondent at the hearing as the as-serted reason for its conduct was seized upon as an afterthought to cloak its dis-criminatory motivation.I find that the decision to make the transfer of Respondent's hauling operationsto Sterling Processing, effective as of Monday, March 6, was motivated by theUnion's recognition letter, that the transfer was designed as a maneuver to dis-courage adherence to the Union and to undermine the status of the Union as theemployees' collective-bargaining representative, and that Matthews' employment wasterminated because of his union activities.21By such conduct,' Respondent has dis-criminated with respect to its employees' hire, tenure, and terms and conditions ofemployment, thereby discouragaing membership in the Union in violation of Section8(a)(3) and (1) of the Act.D. The refusal to bargain1.The appropriate unitRespondent's rendering plant is located at Reedsville,West Virginia. It is en-gaged in the processing of poultry and animal offal into ingredients used for poultryand animal feed.The finished products of this plant are feather meal, byproductmeal, and a tallow or grease. The only nonsupervisory help employed by Respondentat the rendering plant are laborers and, prior to the transfer of its trucking opera-tions, truckdrivers.The Respondent also operates a feed mill at Manheim, West Virginia, about 25miles from Reedsville, where it is engaged in the grinding, mixing, and pellatizing offeed owned by another corporation of the Sterling Enterprises.Only about five orsix employees were working at this plant at all times material herein.The Respondent contends that, unless the employees of the Manheim plant arefound to be agricultural employees, the only appropriate unit is one of the employeesa I have fully considered, and found unpersuasive, the following additional factorsreliedupon by Respondent: (1) Sterling Processing is represented by the Meat Cuttersand Teamsters Unions ; (2) Knotts was hired, despite his reply, in response to Parks'query as to what Knotts thought about the Union, that he believed there would be better-,working conditions with a union ; (3) District 50 made some attempt to organize Re-spondent's plant in 1959 and no one was fired; and (4) Matthews and three other em-ployees were hired by O'Malley although they had been employed by Armour and hadbeen members of the Teamsters UnionAs to (1), the record does not disclose the circum-stances underwhich these unions were recognizedAs to (2), the Respondentwas in nopositionto be selective, as it was in need of strike replacements, and it was not takingmuch of a chancein hiring an employee who was willing to cross the picket line and workduringthe strikeAs to (3), all that therecordshows about District 50 is that ForemanZinn had heardthat men were signed up for District50 andthat he told Parks about It;thisis hardly comparable to the instant case where the Union had succeededin signingup a majorityof the employees and theRespondentwas confronted with a letter requestingrecognition.As to (4), therecord does not disclosethat O'Malleywas awarethat thesemen had been employedby Armourand had been members of the Teamsters Union. PRESTON FEED CORPORATION641of both plants.The General Counsel contends that, regardless of the status of theemployees of the Manheim plant, a unit confined only to the employees of therendering plant is an appropriate unit.As previously noted, the two plants are located 25 miles apart.They operateunder separate immediate supervision, with no interchange of employees.The em-ployee classifications differ and the wage rates are not necessarily the same.There isno bargaining history and no union is seeking a single unit of both plants. In viewof the foregoing, I find, even assuming that the employees of the Manheim plant arenot agricultural employees, that a unit confined to the rendering plant alone is anappropriate umt.22Accordingly, I find that all employees of Respondent's plantat Reedsville, West Virginia, excluding supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining within the meaning ofSection 9(b) of the Act.2.The Union's majority statusThe undisputed evidence shows that as of February 25 and March 4, 1961, therewere 11 unit employees at Respondent's rendering plant, and that 9 of these em-ployees had signed valid union authorization cards by February 25, 19,61. I thereforefind that the Union had been designated as the collective-bargaining representativeby a majority of the employees in the appropriate unit by February 25, 1961.23 Ifurther find that at all times on and after February 25, 1961, the Union has beenand is the exclusive representative of the employees in the aforesaid appropriateunit for the purposes of collective bargaining within the meaning of Section 9(a) ofthe Act.3.Conduct constituting a refusal to bargain in violation of the ActAs previously found, on Saturday morning, March 4, Respondent received theUnion's letter, advising that it had been selected by Respondent's employees as bar-gaining representative for the purpose of negotiating a collective-bargaining agree-ment and requesting recognition as such representative.The only answer Respondentever made to this letter was to engage in the unfair labor practices of transferringits trucking operations and discharging Matthews, as previously found. In his con-versationwith O'Malley on Monday morning, March 6, Union Business AgentClemens in effect renewed his recognition request by referring to the Union's letter ofMarch 3 and stating that the Union represented the employees at the Reedsvilleplant.Clemens also accused O'Malley of having discharged the Union's chief or-ganizer, and offered to prove the Union's majority representation by either a cardcheck, a consent election, or an election by a neutral person, if O'Malley would re-instateMatthews and agree to maintain the status quo.At that time Clemens wasunaware of the decision to transfer the trucking operations.When Clemens re-ported back to the men that afternoon, he was informed of the fact that LorenWhite had been called back while in the process of having his truck serviced and thathis run was taken over by a driver from Sterling Processing of Oakland, Maryland.Realizing for the first time at this point that Respondent was eliminating its truck-driving jobs, a picket line was immediately set up.When O'Malley met Clemens onthe picket line that same day, Clemens again offered to agree to a method for prov-ing the Union's majority if Respondent would reinstate Matthews and restore the-status quo as to the drivers.This Respondent never agreed to doThe Union re-iterated its demand for recognition in its letter of April 28.The first and only reply-ever made by Respondent was O'Malley's letter, dated May 5, in which he stated thatthe question of representation must be determined by the Board.I find no merit in Respondent's contention that its failure to recognize the Unionwas based on a good-faith doubt as to the appropriate unit and as to the Union'smajority representation.Clemens made it clear to O'Malley that the Union repre-sented the employees of the rendering plant at Reedsville. It was not denied that atno time did O'Malley or any other representative of Respondent express any doubtto Clemens on these matters.24 Indeed, it was Respondent who failed to agree to-Clemens' offer to prove the Union's majority in various waysMoreover, anygenuine doubt as to the Union's majority representation should have been dispelled-when a majority of the employees of the rendering plant took part in the strikeSee,e g,Kearfott Company,Inc, 112 NLRB 978, 981;Gulf Soap Corporation,48LRRM 1313 (not publishedin NLRB volumes).It is significant to notethateven if the five or six employeesof theManheim plant=were included in the unit,the Union still maintained its majority representation.24See, e.g.,Arts 1 Crafts Distributors,Inc.,132NLRB 166.630849-62-vol.13112 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich began on March 6 .25 Finally, Respondent's asserted good faith is completelybelied by the unfair labor practices in which it engaged for the purpose of discourag-ing adherence to the Union and undermining the Union's representative status inresponse to the Union's first letter requesting recognition.During the first week ofthe strike,Respondent committed additional unfair labor practices violative ofSection 8(a)(1), as hereinafter found.As a free election was thus made im-possible because of Respondent's unfair labor practices which Respondent refused toremedy, the Union made a timely withdrawal of its representation petition and pro-ceeded to establish its bargaining rights through this complaint proceeding.26The Union's March demand for recognition as bargaining representative for thepurpose of negotiating a contract for employees in an appropriate unit imposed uponRespondent a duty to grant such recognition and to bargain which Respondent maynot, as it did, evade by failing to make or delaying its response, committing unfairlabor practices, and then belatedly questioning the appropriate unit and the Union'smajority status.27Inview of all the foregoing, I find that Respondent's failure andrefusal to recognize the Union on and after March 4, 1961, constituted a refusal tobargain within the meaning of Section 8(a)(5) and (1) of the Act.E.Discrimination with respect to the hire and tenure of employment of the strikers1.Nature of the strikeThe testimony is undisputed that the employees voted to strike to protest the dis-charge of Matthews and to obtain recognition of the Union.That the Respondent'sconduct in withholding recognition while engaging in unfair labor practices was acontributing factor to the cause and prolongation of the strike became apparent whenthe employees and Clemens became aware, after his conversation with O'Malley onMonday, March 6, that Respondent was eliminating the jobs of truckdrivers. Indeed,itwas Respondent's conduct in this respect which triggered the immediate settingup of a picket line.Any doubt that Respondent's refusal to recognize the Unionwas a contributing factor to the cause and prolongation of the strike is completelyremoved by Clemens' letter to President Ruby, dated April 28, 1961, in whichClemens states that "this strike was caused solely by your unfair labor practices,including your refusal to recognize Teamsters Local Union No. 789, as the exclusivebargaining representative of your employees in spite of our letter of March 3, 1961,requesting recognition." In any event, Respondent's failure to recognize the Unionwas clearly an additional factor which immediately contributed to the prolongationof the strike.I find that the strike, which began on March 6, 1961, and was still in effect atthe time of the hearing in this proceeding, was caused and prolonged by Respondent'sunfair labor practices in discharging Matthews and in failing and refusing to recog-nize the Union, as previously found.By identical letters dated May 4, 1961, Re-spondent offered the strikers and Matthews unconditional reinstatement to the jobwhich they held prior to March 6. By identical-letters dated May 5, the strikers andMatthews refused to return to work unless Respondent recognized the Union, andindicated their intention to continue to protest Respondent's unfair labor practicein refusing such recognition. I find that on and after May 5, 1961, the strike wasprolonged solely by Respondent's unfair labor practice in refusing to recognize theUnion and that Matthews became an unfair labor striker on that date.2.Failure to reinstate strikersAs previously found, by letter dated April 18, 1961, the Union made an uncon-ditional request for reinstatement on behalf of eight named strikers.This requestwas refused by Respondent in a letter dated April 24.However, as previouslynoted, the strikers were offered unconditional reinstatement by letters dated May 4.At that time the strikers refused to accept this offer until Respondent recognized25Majority support of a strike is evidence that the Union represents a majoritySeven-Up Bottling Company of Miami, Inc .92 NLRB 1622, 1623,Irving Taitel, RuthTastel and Jerome Taitel,d/b/a ITaitel and Son, a partnership,119 NLRB 910, 924;Michael Benevento and John Benevento d/b/a M. Benevento Sand & Gravel Co ,131 NLRB358.Contrary to Respondent's assertions in its brief, strike replacements are not countedin determining the Union's majority status where the strike is caused and prolonged byRespondent's unfair labor practices, as hereinafter found_'Arts & Crafts Distributors, Inc,132 NLRB 166.27 Ibid. PRESTON FEED CORPORATION`643the Union,and made known their intention to continue on strike in protest againstRespondent'sunfair labor practices in refusing to recognize the Union.Respondent was obligated to reinstate the unfair labor practice strikers upon theirunconditional request, discharging, if necessary, any replacements in order to providework for the strikers.28Respondent's failure and refusal to do so during the periodfrom April 18 to May 4, 1961, constituted discrimination against the strikers inviolation of Section 8(a) (3) and (1) of the Act.F.Interference, restraint, and coercionIn agreement with the General Counsel,I find,as alleged in the complaint, thatRespondent interfered with,restrained,and coerced its employees in the exercise oftheir. statutory rights, in violation of Section 8(a)(1) of the Act, by the followingadditional conduct:1.Plant Manager Parks' interrogation during the strike, as previously found, (a)of Knotts, who was applying as a strike replacement, as to what he thought of theUnion, (b) of Bohan, who was on sick leave because of a plant injury, as to whenhe could return to work and if he had signed a union card, and (c) of Curtis White,who was on sick leave because of an injury, as to whether he was part of the strike"situation." 292.Parks' promise, in response to employee Knotts' inquiry as to opportunities fora better job after he had been working a short time as a strike replacement, that ifthe Union did not get in Knotts would have a "pretty good chance" of getting a truck-driving job, as previously found.3.The photographing by Vice President Summers on the first day of the strike ofthe employees engaged in peaceful picketing on the entrance road leading to Re-spondent's plant, as previously found. In the absence of any explanation of justifica-tion for its conduct in this respect (and none appears in this record), such conducthas been held to constitute unlawful surveillance.30IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,Iwill recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent discontinued the operations of its trucking serviceswith its own employees in violation of Section 8(a)(3) and (1) of the Act, I willrecommend that Respondent be ordered to resume operations of its trucking serviceswith its own employee driver.The hauling operations are still needed in the conductof Respondent's business; its performance for the Respondent was merely trans-ferred to a corporation controlled and operated by the same top management andconstituting part of the Sterling Enterprise.As previously found, the transfer ofthese operations was not regarded by Respondent as a fixed and firm arrangementand their resumption by Respondent posed no difficult or serious problems.Underthese circumstances, the requirement that Respondent be ordered to resume thehauling operations with its own employees imposed no undue hardship, is adaptedto the situation calling for redress,and is necessary to effectuate the policies ofthe Act .31As Respondent'sunlawful discontinuance of its trucking operations eliminatedthe truckdriving jobs, it is necessary in order adequately to effectuate the policiesof the Act to require Respondent to remedy any loss of jobs or earnings incurred byanyone employed at thattime asa truckdriver, whether or not he has any interest° See,'e g,Winchester Electronics, Incorporated, Pyne Moulding, Inc,128 NLRB 1292,Walsh-Lumpkin Wholesale Drug Company.129 NLRB 294^ It is clear from' the context that such Interrogation was not engaged in for the pur-pose of ascertaining the validity of the Union's majority claim.'' See, e g, RadioIndustries, Inc,101 NLRB 912, 914, 625;Hudson Hosiery Company(Monroe Road Plant),109 NLRB 1410, 1411, 1416HughMajord/b/a Hugh Major TruckService, 129 NLRB 322 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the Union or has been specifically named in the complaint.At the time of thediscontinuance of the trucking operations,Respondent admittedly had in its employthree truckdrivers, LorenWhite, CurtisWhite, and Matthews.All three weredeprived of their truckdriving jobs as a result of Respondent's unlawful conduct. Iwill therefore recommend that Respondent be ordered to offer to Loren White and_CurtisWhite, if physically able to resume said work, immediate and full reinstate-ment to their former or substantially equivalent positions as truckdrivers, withoutprejudice to their seniority or other rights and privileges, and make them whole forany loss of earnings each may have suffered as a result of the discriminatory dis-continuance of the trucking operations by payment to Loren White of a sum ofmoney equal to the amount he normally would have earned as a truckdriver fromMarch 6, 1961, the effective date of the discontinuance of the trucking operations,.and by payment to Curtis White of a sum of money equal to the amount he normally-would have earned as a truckdriver from the date he was physically able to resumesuch work, to the date of Respondent's offer of reinstatement in each case, less his.net earnings during said period, with backpay to be computed on a quarterly basis inthe manner established by the Board in F.W. Woolworth Company,90 NLRB 289,291-294.Matthews' case must be treated differently, as he refused Respondent's uncondi-tional offer of reinstatement to his former position on May 4, and at that time be-came an unfair labor practice striker.However, as I have previously found thatMatthews was discharged on March 4 because of his union activities, the Respondentshall be required to make him whole for any loss of earnings he may have suffered-as a result of the discrimination against him, by payment to him of a sum of moneyequal to the amount he normally would have earned as a truckdriver from March 4,1961, the date of his discharge, to May 4, 1961, the date of Respondent's uncondi-tional offer of reinstatement,less his net earnings during said period,with backpay-computed in the same manner as above.Having previously found that Respondent discriminated against the unfair labor-practice strikers by failing and refusing to reinstate them, upon their unconditional-request, during the period from April 18 to May 4, 1961, 1 will recommend thatRespondent be ordered to make each whole for any loss of earnings each mayhave suffered during this period as a result of such discrimination, in the same-manner as above.Having found that the strike continued to be prolonged on and after May 5-by Respondent's unfair labor practice in refusing to recognize the Union, I will furtherrecommend that Respondent be ordered to offer to the unfair labor practice strikers,includingMatthews, listed in the Appendix hereto, upon their unconditionalapplications, immediate and full reinstatement to their former or substantially equiv-alent positions, without prejudice to their seniority and other rights and privileges,dismissing, if necessary, any person hired on and after March 6, 1961, to provide-places for the returning strikers.Iwill also recommend that Respondent be or-dered to make said striking employees whole for any loss of pay they have suffered'or may suffer by reason of Respondent's refusal, if any, to reinstate them, bypayment to each of them of a sum of money equal to that which each normallywould have earned as wages during the period from 5 days after the date on whichan individual employee applies for reinstatement to the date of Respondent's offerof reinstatement,less his net earnings during said period,in accordance with theformula prescribed in theWoolworthcase,supra.32Having found that Respondent has refused to bargain with the Union in violationof Section 8(a)(5) and (1) of the Act, I will recommend that Respondent beordered to bargain with the Union, upon request, as the exclusive representative of-all its employees in the appropriate unit concerning rates ofpay,wages,hours,and other terms and conditions of employment, and, if an understanding is reached,embody such understanding in a signed agreement.In view of the nature and extent of Respondent's unfair labor practices, I amconvinced and find that there exists the danger of the commission of similar andother unfair labor practices proscribed by the Act.The preventive purposes ofthe Act will be thwarted unless the order is coextensive with the threat. In ordertherefore to make more effective the interdependent guarantees of Section 7 toprevent a recurrence of unfair labor practices,and thereby minimize industrialstrifewhich burdens and obstructs commerce,and thus effectuate the policies of-the Act,Iwill recommend that Respondent be ordered to cease and desist frominfringing-in any other manner upon the rights guaranteed in Section 7 of the Act.82 See, e g,Concrete Haulers,The, Wamie, Inc., and Red-D-Mix, Inc.,106 NLRB 690,_693-694, enfd.212 F.2d 477(C.A.5) ; Buffalo Arms. Inc. Division of Frontier Industries,.Inc.,110 NLRB 816. PRESTONFEED CORPORATION645Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.All employees of Respondent's plant at Reedsville, West Virginia, excludingsupervisors as defined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) of the Act.2. International Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpersof America, Teamsters, Chauffeurs, Warehousemen & Helpers Local Union No.789, a labor organization within the meaning of Section 2(5) of the Act, has beenat all times on and after February 25, 1961, the exclusive representative of all the-employees in the aforestated appropriate unit for purposes of collective bargainingwithin the meaning of Section 9(a) of the Act.3.By failing and refusing at all times on and after March 4, 1961, to bargain,collectively with the above-named labor organization as the exclusive representativeof its employees in the aforestated appropriate unit, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a)(5)4.By discriminating with respect to the hire, tenure, and terms and conditionsof employment of its truckdrivers, including Donald Matthews, and of the unfairlabor practice strikers who were denied reinstatement from April 18 to May 4, 1961,the Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (3) of the Act.5.By the foregoing and by the conduct set forth in section III,F, supra,theRespondent has interefered with, restrained, and coerced its employees in the exer-cise of rights guaranteed by Section 7 of the Act and thereby has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)(1) of the Act.6.The strike, which commenced on March 4, 1961, was caused and prolonged byRespondent's unfair labor practices, as set forth in section III, E, 1,supra,andhence was an unfair labor practice strike.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that Preston Feed Corporation, Reeds-ville,West Virginia,itsofficers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Discouraging membership in International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, Teamsters, Chauffeurs, Warehouse-men & Helpers Local Union No 789, or any other labor organization of its em-ployees, by discriminatorily transferring its trucking or any other operations, by.discriminatorily discharging or refusing to reinstate any of its employees,or by dis-,criminating in any other manner in regard to its employees'hire and tenure of em-ployment or any term or condition of employment.(b)Refusing to bargain collectively with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employment, with the above-namedlabor organization,as the exclusive representative of its employees in the followingappropriate unit:All employees of Respondent's plant in Reedsville,West Virginia,excluding supervisors as definedin the Act.(c)Promising employees opportunities for better jobs or other economic bene-fits if the Union does not become the employees'collective-bargaining representa-tive, engaging in surveillance,and interrogating employees or applicants for em-ployment concerning their union membership,attitude,sympathies,or activities, inamanner constituting interference,restraint,or coercion within the meaning ofSection 8 (a)( I) of the Act.(d) In any other manner interfering with,restraining,or coercing its employees inthe exercise of the right to self-organization,to form labor organizations, to joinor assist the above-named or any other labor organization,to bargain collectivelythrough representatives of their own choosing,to engage in any other concertedactivities for the purpose of collective bargaining or other mutual aid or protection,or to refrain from any or all such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8(a)(3) of the Act, as modifiedThy theLabor-Management Reporting and DisclosureAct of 1959. 646DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Upon request, bargain collectively with the above-named labor organizationas the exclusive representative of the employees in the above-described appropriateunit with respect to rates of pay, wages, hours of work, and other terms and con-ditionsof employment, and embody in a signed agreement any understandingreached.(b)Resume trucking operations with its own employee drivers and offer to LorenWhite and Curtis White, if physically able to resume such work, immediate and fullreinstatement to their former or substantially equivalent positions as truckdrivers,without prejudice to their seniority or other rights and privileges, and make themwhole for any loss of pay suffered by them in the manner set forth in "The Remedy"section of this report.(c)Make whole Donald Matthews for any loss of earnings he may have sufferedfrom March 4, 1961, the 'date of his discriminatory discharge, to May 4, 1961, thedate of Respondent's unconditional offer of reinstatement, in the manner set forthin "The Remedy" section of this report.(d)Make whole the remaining employees listed in the Appendix hereto for anyloss of earnings each may have suffered as a result of Respondent's discriminationagainst them during the period from April 18, 1961, the date of their unconditionalrequest for reinstatement, to May 4, 1961, the date of Respondent's offer of rein-statement, in the manner set forth in "The Remedy" section of this report(e)Upon application, offer to Donald Matthews and to the employees referredto in the preceding paragraph, all of whom are listed in the Appendix attached here-to, immediate and full reinstatement to their former or substantially equivalent po-sitions,without prejudice to their seniority or other rights and privileges, dismissing,if necessary, any persons hired on or after March 6, 1961, and make them wholefor any loss of pay .they have suffered or may suffer by reason of the Respondent'srefusal, if any, to reinstate them, in the manner set forth in the section of the Inter-mediate Report entitled "The Remedy."(f)Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary for the de-termination of the amount of backpay due and the right of reinstatement underthese Recommendations.(g) Post at its plant in Reedsville, West Virginia, copies of the notice attachedhereto marked "Appendix." Copies of said notice, to be furnished by the RegionalDirector for the Sixth Region, shall, after being duly signed by the Respondent'sauthorized representative, be posted by the Respondent immediately upon receiptthereof, and be maintained by it for a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken to insure that said notices are not altered,defaced, or covered by any other material.(h)Notify the Regional Director for the Sixth Region, in writing, within 20 daysfrom the date of the receipt of this Intermediate Report, what steps it has takento comply herewith.I further recommend that unless within the prescribed period the Respondentnotifies the said Regional Director that it will comply with the foregoing Recom-mendations, the National Labor Relations Board issue an order requiring the Re-spondent to take the action aforesaid.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT discourage membership in International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers of America, Teamsters, Chauf-feurs,Warehousemen & Helpers Local Union No. 789, or any other labor or-ganization of our employees, by discriminatorily transferring our trucking orany other operations, by discriminatorily discharging or refusing to reinstateany of our employees, or by discriminating in any other manner in regard to ouremployees' hire, tenure, or any term or condition of employment.WE WILL NOT promise employees opportunities for better jobs or any othereconomic benefits if the above-named Union does not become the employees'collective-bargaining representative;WE WILL NOT engage in surveillance; GENERAL PLANT PROTECTION CORPORATION647and WE WILL NOT interrogate employees or applicants for employment con-cerning their union membership, attitude, sympathies, or activities in a mannerconstituting interference, restraint, or coercion within the meaning of Section8(a)(1) of the Act.WE WILL NOT in any other manner interfere with, restrain, or coerce em-ployees in the exercise of their right to self-organization, to form, join, orassist the above-named or any other labor organization, to bargain collectivelythrough representatives of their own choosing, to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection, orto refrain from any or all such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labor organizationas a condition of employment, as authorized in Section 8(a)(3) of the Act, asamended.WE WILL, upon request, bargain collectively with the above-named labororganization as the exclusive bargaining representatives of all employees in thefollowing unit with respect to rates of pay, wages, hours of employment, andother conditions of employment, and, if an understanding is reached, embodysuch understanding in a signed agreement.The bargaining unit is: All em-ployees of our plant in Reedsville, West Virginia, excluding supervisors as de-fined in the Act.WE WILL resume trucking service with our own employee drivers.WE WILL offer to Loren White and Curtis White, if physically able, imme-diate and full reinstatement to their former or substantially equivalent positionsas truckdrivers, without prejudice to their seniority or other rights and privileges,and make them whole for any loss of pay suffered by them.WE WILL, upon application, offer the following employees immediate andfull reinstatement to their former or substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges, and make them wholefor any loss of pay they have suffered by reason of our refusal to reinstatethem.David L. AdamsKenneth G. CroftDarwin BohanJoseph P. DeSantisBuck D. ColeKeith E. McKinneyJack L. ColeRonald L. WaybrightDonald MatthewsWE WILL further make Donald Matthews whole for any loss of earnings hemay have suffered from March 4 to May 4, 1961, and the remaining employees,listed in the preceding paragraph, whole for any loss of earnings they may havesuffered from April 18 to May 4, 1961.All our employees are free to become, remain, or refrain from becoming or re-maining, members of any labor organization, except to the extent that this right maybe affected by a lawful agreement requiring membership in a labor organization asa condition of employment.PRESTON FEED CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remainposted for 60 days from the date hereof, and must not bealtered,defaced, or covered by any other material.General Plant Protection CorporationandUnited Plant GuardsAmalgamated,Local No. 5.Case No. 19-CA-2213.November 00,1961DECISION AND ORDEROn September 6, 1961, Trial Examiner William Spencer issued hisIntermediate Report, finding that the Respondent had engaged in andwas engagingin unfair labor practices in violation of Section 8 (a) (3)134 NLRB No. 68.